DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to Claims 1-18 have been fully considered but they are not persuasive.  Further, they are moot because of new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 1, the phrase “wherein the first differential mode capacitor is configured to connect with a first differential mode capacitor, and the first differential mode capacitor is coupled in parallel to an input terminal of a switching power supply” is inconsistent.  
Examiner, assumes Applicant intended “wherein the first differential mode [inductor] is configured to connect with a first differential mode capacitor, and the first differential mode capacitor is coupled in parallel to an input terminal of a switching power supply”.
Regarding Claims 2-18, claims 2-18 are indefinite since they depend directly or indirectly on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 6, 7 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran et.al., (hereinafter Chandrasekaran), U.S. Patent 2005/0024179, in view of Cuk, U.S. Patent 6,388,896.
Regarding Claim 1, Chandrasekaran teaches, a magnetic element (Figs. 2, 6) comprising: 
a magnetic core (34) comprising: 
a first magnetic cover (54) and a second magnetic cover (43) disposed oppositely, and
at least one first magnetic column (36), at least one second magnetic column (38) and at least one common magnetic column (50) disposed between the first magnetic cover and the second magnetic cover; and 
a winding (64, 66, 68) comprising: 
at least one first winding (64) wound around at least one said first magnetic column, respectively, wherein at least one first differential mode inductor is formed (“[i]ntegrated magnetics provides a technique to combine multiple inductors and/or transformers in a single magnetic core” [0006], teaches one first differential mode inductor since the taught structure is capable of being used as a differential mode inductor) with at least one said first winding, at least one said first magnetic column, the first magnetic cover, at least one said common magnetic column and the second magnetic cover,…and 
,
wherein all of the first magnetic column, the second magnetic column and the common magnetic column are made from the same material (“core is formed from a single high permeability material such as ferrite” [0024]).  (Chandrasekaran: Figs. 2a-2c, and 6, para. [0006], [0024], [0030]).
Chandrasekaran does not explicitly teach, wherein the first differential mode [inductor] is configured to connect with a first differential mode capacitor, and the first differential mode capacitor is coupled in parallel to an input terminal of a switching power supply.
However, Cuk (Fig. 11a) teaches, wherein the first differential mode [inductor] (L1) is configured to connect with a first differential mode capacitor (C), and the first differential mode capacitor (C) is coupled in parallel to an input terminal of a switching power supply (Vg).  (Cuk: Figs. 11a, 11b, 13a, 20b, col. 20, lines 35-37).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the magnetic element of Chandrasekaran to include the first differential mode inductor and capacitor of Cuk, the motivation being to “maintain the continuity of the input and output currents at all operating conditions and hence result in non-pulsating input and output currents”, (col. 20, lines 35-37).  (Cuk: Fig. 11a, col. 20, lines 35-37).  Therefore, the limitations of Claim 1 would have 

Regarding Claim 2, the combination of Chandrasekaran in view of Cuk further teaches, wherein the magnetic core further comprises at least one third magnetic column (Chandrasekaran: 40) disposed between the first magnetic cover and the second magnetic cover; 
the winding further comprises at least one third winding (Chandrasekaran: 66) wound around at least one said third magnetic column, respectively, wherein a second differential mode inductor is formed (Chandrasekaran: “[i]ntegrated magnetics provides a technique to combine multiple inductors and/or transformers in a single magnetic core” [0006], teaches a second differential mode inductor since the taught structure is capable of being used as a differential mode inductor) with at least one said third winding, at least one said third magnetic column, the first magnetic cover, at least one said common magnetic column and the second magnetic cover (intended use paragraph) (Cuk: L1, L2).  (Chandrasekaran: Figs. 2a-2c, and 6, para. [0006], [0024], [0030]), (Cuk: Figs. 11a, 11b, 13a, 20b, col. 20, lines 35-37).
Regarding Claim 3, the combination of Chandrasekaran in view of Cuk further teaches, wherein the first differential mode inductor is an input differential mode inductor, and the second differential mode inductor is an output differential mode inductor (Chandrasekaran: “[i]ntegrated magnetics provides a technique to combine multiple inductors and/or transformers in a single magnetic core” [0006], teaches input and output inductors since the taught structure is capable of being used as input and (Chandrasekaran: Figs. 2a-2c, and 6, para. [0006], [0024], [0030]), (Cuk: Figs. 11a, 11b, 13a, 20b, col. 20, lines 35-37).
Regarding Claim 4, the combination of Chandrasekaran in view of Cuk further teaches, wherein at least one said second magnetic column is positioned between at least one said first magnetic column and at least one said third magnetic column.  (Chandrasekaran: Figs. 2a-2c, and 6, para. [0006], [0024], [0030]).
Regarding Claim 6 and similarly claim 7, the combination of Chandrasekaran in view of Cuk further teaches, wherein the first magnetic cover, at least one said first magnetic column, at least one said second magnetic column, at least one common magnetic column and the second magnetic cover are made of a ferrite material (Chandrasekaran: “ferrite”).  (Chandrasekaran: Figs. 2a-2c, and 6, para. [0024]).
Regarding Claim 12 and similarly claims 13-15, the combination of Chandrasekaran in view of Cuk further teaches, wherein at least one said common magnetic column is integrally formed with the first magnetic cover, while at least one said first magnetic column, at least one said second magnetic column or at least one said third magnetic column is integrally formed with the second magnetic cover (Chandrasekaran: “base 43, outer legs 36,38,40 and 41 and the center leg 50 may be machined from a single block of magnetic material or joined together from multiple blocks that are fabricated separately”, [0024]).  (Chandrasekaran: Figs. 2a-2c, and 6, para. [0024]).
Regarding Claim 16, the combination of Chandrasekaran in view of Cuk further teaches, a switching power supply comprising the magnetic element according to claim (Chandrasekaran: Figs. 2a-2c, and 6, para. [0003]).
Regarding Claim 17, the combination of Chandrasekaran in view of Cuk further teaches, wherein the switching power supply further comprises at least one first differential mode capacitor (Cuk: C) disposed between at least one said first differential mode inductor (Cuk: L1) and at least one said power inductor of the magnetic element, or between at least one said first differential mode inductor (Cuk: L1) and the power transformer (Cuk: Lm) of the magnetic element, the motivation being to “maintain the continuity of the input and output currents at all operating conditions and hence result in non-pulsating input and output currents” and to enable “the switching process”, (col. 20, lines 35-37, 51-52).  (Cuk: Figs. 11a, 11b, 13a, 20b, col. 20, lines 30-45, 51-52).
Regarding Claim 18, similarly as claim 17, the combination of Chandrasekaran in view of Cuk further teaches, wherein the magnetic core of the magnetic element further comprises at least one third magnetic column (Chandrasekaran: 40) disposed between the first magnetic cover (Chandrasekaran: 54) and the second magnetic cover (Chandrasekaran: 43); the winding further comprises at least one third winding (Chandrasekaran: 66) wound around said at least one third magnetic column, and forms a second differential mode inductor (Cuk: L2) with said at least one third magnetic column (Chandrasekaran: 40), said at least one third magnetic column, the first magnetic cover, at least one said common magnetic column (Chandrasekaran: 50) and the second magnetic cover; 
the switching power supply further comprises at least one second differential mode capacitor (Cuk: C2) disposed between at least one said second differential mode (Cuk: Figs. 11a, 11b, 13a, 20b, col. 20, lines 30-45, 45-47).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran in view of Cuk, as applied to claim 2, in view of Ba et al., (hereinafter Ba), Chinese Patent CN201160024Y.
Regarding Claim 5, the combination of Chandrasekaran in view of Cuk teaches a straight common column (Chandrasekaran: 50).  (Chandrasekaran: Figs. 2a-2c, and 6, para. [0024]).
The combination of Chandrasekaran in view of Cuk does not explicitly teach, wherein at least one said common magnetic column is in the shape of "C".
However, Ba teaches, wherein at least one said common magnetic column (6) is in the shape of "C".  (Ba: Figs. 1-2, machine translation, page 5, second and third paragraph).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the straight common column of the combination of Chandrasekaran in view of Cuk to include the C-shaped column of Ba, the motivation being that “the magnetic lines of force will pass through one end of the column core 4 and then spread out around the end face 2” and “most of the magnetic (Ba: Figs. 1-2, machine translation, page 5, third/last paragraph, lines 1-5).  Therefore, the limitations of Claim 5 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran in view of Cuk, as applied to claims 1 and 2, respectively, in view of Chandrasekaran et.al., (hereinafter Chandrasekaran 2), U.S. Patent 6,980,077.
Regarding Claim 8, the combination of Chandrasekaran in view of Cuk is silent on the physical structure of the windings.  (Chandrasekaran: Figs. 2a-2c, and 6, para. [0024]).
The combination of Chandrasekaran in view of Cuk does not explicitly teach, wherein at least one said first winding and at least one said second winding are both a PCB winding.
However, Chandrasekaran 2, teaches, wherein at least one said first winding and at least one said second winding are both a PCB winding (“[an] example composite core assembly built on an E-core structure is shown in FIGS. 6a and 6b for designs that use planar windings 55” teaches PCB winding planar windings are analogous to PCB windings).  (Chandrasekaran: Fig. 6a, col. 4, lines 47-49).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the windings of the combination of Chandrasekaran in view of Cuk to include planar windings of Chandrasekaran 2, the (Chandrasekaran: Fig. 6a, col. 1, lines 45-49).  Therefore, the limitations of Claim 8 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 9, similarly as claim 8, the combination of Chandrasekaran in view of Cuk and further in view of Chandrasekaran 2, teaches, wherein at least one said first winding, at least one said second winding and at least one said third winding are a PCB winding (Chandrasekaran 2: “[an] example composite core assembly built on an E-core structure is shown in FIGS. 6a and 6b for designs that use planar windings 55” teaches PCB winding planar windings are analogous to PCB windings), the motivation being for “low converter profile, improved power density and reliability, reduced cost, and close coupling between the windings” (col. 1, lines 45-49).  (Chandrasekaran 2: Fig. 6, col. 1, lines 45-49, col. 4, lines 47-49).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran in view of Cuk, as applied to claim 1 and claim 2, respectfully, in view of Huang et al., (hereinafter Huang), U.S. Patent Application Publication 2012/0293293.
Regarding Claim 10, the combination of Chandrasekaran in view of Cuk is silent on the applicable frequency range of the inductor (34).  (Chandrasekaran: Figs. 2a-2c, and 6, para. [0024]).

However, Huang teaches, an inductor (Fig. 7) has an applicable frequency [range] of 150k-30MHz (“600 hz” [0079]).  (Huang: Figs. 1, 7, para. [0079]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the inductor of the combination of Chandrasekaran in view of Cuk to include the an applicable frequency range of at least 600 hz of Huang, the motivation being to provide a magnetic device with less voltage ripple, “this value is 7% less than that measured when a conventional magnetic device having an asymmetric structure is used”, [0079].  (Huang: Figs. 1, 7, para. [0079]).  Therefore, the limitations of Claim 10 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 11, similarly as claim 10, the combination of Chandrasekaran in view of Cuk and further in view of Huang further teaches, wherein the second differential mode inductor has an applicable frequency [range] of 150k-30MHz (“600 hz” [0079]), the motivation being to provide a magnetic device with less voltage ripple, “this value is 7% less than that measured when a conventional magnetic device having an asymmetric structure is used”, [0079].  (Huang: Figs. 1, 7, para. [0079]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MALCOLM BARNES/
Examiner, Art Unit 2837
04/03/2021

/ELVIN G ENAD/            Supervisory Patent Examiner, Art Unit 2837